Allen took nothing by his levy, for Charles had no interest in or to the trust property. Abbott v. Abbott, 76 N.H. 225. His only right under Calvin's will is the right to receive so much of the income of the fund set apart for his benefit as the trustee thinks will benefit him. Wolfman v. Webster, ante, 24. Consequently that was all he could assign to Wyman. In other words, the right Wyman took from Charles was the right to receive the amount of the order if the trustee thinks it should be paid.
The defendant Bean takes nothing under the will of Calvin, for she is not William's child within the ordinary meaning of the word, and there is nothing to rebut the presumption that Calvin intended to give that word its ordinary meaning.
While Calvin intended to create two trust funds, one for the benefit of each of his sons, and to give `the trustee power to determine how much of the income of the fund set apart for the benefit of each son should be paid to him, when it came to disposing of the principal and accumulated income he gave each of these funds on the death of the son for whose benefit it was created, not to the children of that son, but "to the children of my said sons and their heirs, to be equally divided among them."
Exceptions overruled.
All concurred. *Page 455